DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“A fluid 

Claims 2-10 are objected to because of the following informalities, and should be:
“The fluid 

Claim 4 is objected to because of the following informalities, and should be:
“…a converging nozzle is provided at the fluid inlet 

Claim 11 is objected to because of the following informalities, and should be:
“A fluid-measuring 

Claims 12-17 are objected to because of the following informalities, and should be:
“The fluid-measuring 

“…which is formed by the base section 

Claim 18 is objected to because of the following informalities, and should be:
“A subassembly 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakabayashi et al. (U.S. Pub. 2012/0191382).

Regarding claims 1, 11, and 18, Nakabayashi discloses (Figs. 1-3B) a fluid meter (see par. [0030]; re. claim 18: a subassembly) with a housing 1 [0040], in which a flow channel 8 [0040] for a fluid to be measured as well as at least one elongate module-receiving opening 1 c [0040] (as shown in Fig. 2), which forms a passage from an outer surface of the housing 1 (as shown in Fig. 2) to the flow channel 8 (as shown in Fig. 2), are formed, wherein the module-receiving opening 1c is aligned along the flow channel 8 (as shown in Figs. 2 and 3), and with at least one 
Regarding claim 11, Nakabayashi also discloses the waveguide 2 is designed to be brought into surface contact with a fluid [0045] on an outer side facing away from an interior of the module housing (as shown in Fig. 3A).

Regarding claim 2, Nakabayashi discloses (Figs. 1-3B) the base section 2 of the fluid-measuring module 11 is formed flat on its outer side facing the flow channel (as shown in Figs. 2 and 3).



Regarding claim 9, Nakabayashi discloses (Figs. 1-3B) a recess (i.e. the upper space of the housing: see Figs. 3A and 3B), which has a cable feedthrough to the module-receiving opening 1c (as shown in Figs. 3A and 3B) and through which electrical and/or electronic connection cables 13 of the fluid-measuring module are fed (as shown in Figs. 3A and 3B), is provided in the housing (as shown in Figs. 3A and 3B).

Regarding claim 12, Nakabayashi discloses (Figs. 1-3B) the module housing 11 has a trough-shaped housing part (i.e. the upper part of 11, around the sensors 3: see Figs. 2 and 3B), which is formed by the base section 2 (the top of 2) and a circumferential side wall (as shown in Figs. 2 and 3B), wherein the at least one signal transformer 3 is arranged inside the trough-shaped housing part (as shown in Figs. 2 and 3B).

Regarding claim 16, Nakabayashi discloses (Figs. 1-3B) the waveguide 2 has a smaller wall thickness in a first area underneath the signal transformer (i.e. the top of 2 above the dividing members 2a: see Fig. 3B) than in a second area spaced further apart from the signal transformer (i.e. the bottom of 2 below the dividing members 2a: see Fig. 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Kippersund et al. (U.S. Pub. 2011/0271769).

Regarding claims 4 and 10, Nakabayashi is applied as above, but does not disclose the flow channel is delimited by a fluid inlet and by a fluid outlet and in that a converging nozzle is provided at the fluid inlet and/or a diverging nozzle is provided at the fluid outlet; and a valve is provided, via which a fluid flow through the flow channel can be adjusted, wherein the housing 
Kippersund discloses (Fig. 6) the flow channel is delimited by a fluid inlet and by a fluid outlet (as shown in Fig. 6) and in that a converging nozzle (converging part of venturi 510: see Fig. 6; [0071]) is provided at the fluid inlet (as shown in Fig. 6); and a valve 510 [0071] is provided, via which a fluid flow through the flow channel can be adjusted (implicit, a valve opens and closes a conduit), wherein the housing has fluid-guiding channels between the flow channel and the valve 510 (i.e. the pipe before the flow reaches 510: see Fig. 6) and between the valve 510 and the fluid outlet (i.e. the pipe after 510: see Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that the flow channel is delimited by a fluid inlet and by a fluid outlet and in that a converging nozzle is provided at the fluid inlet and/or a diverging nozzle is provided at the fluid outlet; and a valve is provided, via which a fluid flow through the flow channel can be adjusted, wherein the housing has fluid-guiding channels between the flow channel and the valve and between the valve and the fluid inlet or the fluid outlet, as taught by Kippersund.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Kreomer et al. (U.S. Pub. 2011/0079090).
 

Kreomer discloses (Figs. 1-2) at least one further module-receiving opening is provided in the housing [0032]; an analysis module (temperature sensor: [0032]) is inserted into the further module-receiving opening [0032]; the analysis module is designed to measure temperature [0032]; and a second fluid-measuring module is inserted into the further module-receiving opening (i.e. “can also be used to connect an additional flow meter” [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that at least one further module-receiving opening is provided in the housing; an analysis module is inserted into the further module-receiving opening; the analysis module is designed to measure at least one of an electrical conductivity, a pH, a concentration of a chemical substance, a clouding of the fluid, a redox potential of the fluid, a temperature and a pressure; and a second fluid-measuring module is inserted into the further module-receiving opening, as taught by Kreomer.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results – which is obvious: see MPEP 2143(I)(A) – and would also add additional functionality and utility to the flowmeter.

s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Ao et al. (U.S. Pub. 2004/0123666).

Regarding claims 4 and 10, Nakabayashi is applied as above, but does not disclose the signal transformer is covered by a damping element; and adjoining the signal transformer above the waveguide, an area with low damping is provided, which extends over a length of at least one to twenty times the wavelength of the surface waves.
Ao discloses (Figs. 9-12) the signal transformer is covered by a damping element 30 [0056]; and adjoining the signal transformer above the waveguide, an area with low damping is provided (i.e. provided with damping material: [0055]-[0056]).
Ao does not disclose that the damping material extends over a length of at least one to twenty times the wavelength of the surface waves, however, the coverage of the damping material is a results-effective variable that can be optimized to dissipate the ultrasonic energy effectively (Ao: [0056]).  See MPEP 2144.05(II).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that the signal transformer is covered by a damping element; and adjoining the signal transformer above the waveguide, an area with low damping is provided, which extends over a length of at least one to twenty times the wavelength of the surface waves, as taught by Ao.
Such a modification would eliminate multi-reflections at the waveguide/conduit interface, improving the measurements made by the flowmeter (Ao: [0056]).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Lynnworth (U.S. Pub. 2004/0011141).

Regarding claim 15, Nakabayashi is applied as above, but does not disclose a temperature sensor, which is attached directly to the waveguide, is provided inside the module housing.
Lynnworth discloses (Fig. 10) a temperature sensor 214 [0058], which is attached directly to the waveguide (as shown in Fig. 10; [0058]), is provided inside the module housing (as shown in Fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device to include a temperature sensor, which is attached directly to the waveguide, is provided inside the module housing, as taught by Lynnworth.
Such a modification would improve the accuracy of the flow rate measurement (Lynnworth: [0058]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Kuhlemann et al. (U.S. Pub. 2019/0226893).

Regarding claim 15, Nakabayashi is applied as above, but does not disclose the module housing is at least partially filled with a potting compound.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s so that the module housing is at least partially filled with a potting compound, as taught by Kuhlemann.
Such a modification would ensure the waveguide and signal transformer are embedded and fixed in a fluid-tight manner (Kuhlemann: [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852